DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for creating an interface for a campaign management platform to deliver a sensor data request for digital map data comprising: retrieving, by the campaign management platform, the sensor data request specifying a sensor data collection event to be performed on a road segment, a geographic area, or a combination thereof; and publishing the sensor data request to the interface, wherein the interface comprises a plurality of layers including an active request layer, a newly published request layer, a revoked request layer, or a combination thereof; and wherein a plurality of vehicles, a manufacturer platform associated with the plurality of vehicles, or a combination thereof accesses at least one of the plurality of layers to fulfill the sensor data request.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 13, An apparatus for creating an interface for a campaign management platform to transmit a sensor data request for digital map data comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, comprising: retrieve, by the campaign management platform, the sensor data request specifying a sensor data collection event to be performed on a road segment, a geographic area, or a combination thereof; and publish the sensor data request to the interface, wherein the interface comprises a plurality of layers including an active request layer, a newly published request layer, a revoked request layer, or a combination thereof; and wherein a plurality of vehicles, a manufacturer platform associated with the plurality of vehicles, or a combination thereof accesses at least one of the plurality of layers to fulfill the sensor data request.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 17, A non-transitory computer-readable storage medium for creating an interface for a campaign management platform to transmit a sensor data request for digital map data, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: retrieving, by the campaign management platform, the sensor data request specifying a sensor data collection event to be performed on a road segment, a geographic area, or a combination thereof; and publishing the sensor data request to the interface, wherein the interface comprises a plurality of layers including an active request layer, a newly published request layer, a revoked request layer, or a combination thereof; and wherein a plurality of vehicles, a manufacturer platform associated with the plurality of vehicles, or a combination thereof accesses at least one of the plurality of layers to fulfill the sensor data request.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661